DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 8-16 and 18-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious. No reason for allowance is needed as the record is clear in light of applicant’s arguments and amendment filed on 05/02/2022.  See MPEP 1302.14(l).

Below are the closest cited references, other than arts used throughout the history of the prosecution, each of which disclose various aspects of the claimed invention:
Frayman et al. (US 20180124085 A1): teaches extracting encryption metadata and terminating malicious connections using machine learning. also in ¶ 68, “the threat detection model generates a confidence score for whether malicious behavior is present in encryption metadata. If the confidence score for a particular handshake is less than some threshold, the classifier may send the encryption metadata for analysis by a human operator (e.g., a user or an administrator of the behavior analysis engine). The human operator can manually designate whether the encryption metadata describes malicious behavior and, if so, the threat detection model can be further trained based on the classification of the human operator”.


Smith et al (US 20190349426 A1): teaches communications to a large number of Internet-of-Things (IoT) devices. Devices can be designed to address the need for network layers, from central servers, through gateways, down to edge devices, to grow unhindered, to discover and make accessible connected resources, and to support the ability to hide and compartmentalize connected resources, also in ¶ 305, “he IoT devices may include any number of different types of devices, grouped in various combinations. For example, a traffic control group 306 may include IoT devices along streets in a city. These IoT devices may include stoplights, traffic flow monitors, cameras, weather sensors, and the like. The traffic control group 306, or other subgroups, may be in communication with the cloud 302 through wireless links 308, such as LPWA links, and the like. Further, a wired or wireless sub-network 312 may allow the IoT devices to communicate with each other, such as through a local area network, a wireless local area network, and the like. The IoT devices may use another device, such as a gateway 310 to communicate with the cloud 302”. 

However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the amended independent claims 1, 13 and 20. therefore, claims 1-4, 6, 8-16 and 18-20 are allowed. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129